IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0437
                                Filed March 2, 2022


IN THE INTEREST OF J.V.,
Minor Child,

D.B. and M.B.,
      Petitioners-Appellees,

J.V., Mother,
       Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dallas County, Virginia Cobb, District

Associate Judge.



       A mother challenges the private termination of her parental rights.

REVERSED AND REMANDED.



       Cathleen J. Siebrecht of Siebrecht Law Firm, Des Moines, and Sarah B.

Golwitzer of The Law Shop by Skogerson McGinn LLC, Van Meter (until

withdrawal), for appellant.

       Mark R. Hinshaw of Hinshaw & Humke, P.C., West Des Moines, for

appellees.

       Jeremy B. Feitelson of Feitelson Law, L.L.C., West Des Moines, attorney

and guardian ad litem for minor child.



       Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                          2


BOWER, Chief Judge.

       A mother challenges the private termination of her parental rights, alleging

she did not receive statutorily-required notice of her right to counsel or of a

videoconference hearing. The notice served on the mother did not comply with

statutory requirements; therefore, we reverse and remand for further proceedings.

       “Private termination proceedings under chapter 600A [(2020)] are reviewed

de novo.” In re B.H.A., 938 N.W.2d 227, 232 (Iowa 2020).

       On October 20, 2020, D.B. and M.B. filed a petition for private termination

of the parental rights of the biological parents of the child J.V. A guardian ad litem

was appointed to represent the child, and notice was served on each parent. The

termination hearing was scheduled for February 23, 2021, at the Dallas County

Courthouse. At some point, the hearing was reset to proceed by videoconference.

See Iowa Supreme Ct. Supervisory Order, In the Matter of Ongoing Provisions for

Coronavirus/COVID-19 Impact on Court Services ¶ 20 (amended Nov. 24, 2020)

(hereinafter COVID-19 Impact on Court Services).1 No order setting the hearing



1Paragraph 20 of the COVID-19 Impact on Court Services authorized the court to
order remote juvenile court proceedings:
               Judicial Discretion Regarding Remote Technology in
       Certain Juvenile Proceedings. Through June 30, 2021, juvenile
       courts may order that any proceeding under Iowa Code chapters
       232, 232D and 600A may be conducted with the parties or
       participants appearing remotely by videoconference or telephone.
       This includes child-in-need-of-assistance adjudications, dispositional
       hearings, and terminations of parental rights. Any order directing a
       proceeding by videoconference or telephone may be entered over
       the objection of a party, but only after that party has an opportunity
       to be heard. If the juvenile court proposes a proceeding by
       videoconference or telephone, the presumption shall be in favor of
       going forth in that manner. Attorneys and self-represented litigants
                                         3


for videoconference appears in the record. At the hearing, the guardian ad litem

informed the court he had forwarded the videoconference link to the mother via

email. The mother did not respond to the forwarded email and did not appear at

the hearing. Following the hearing, the juvenile court terminated the mother’s

parental rights.2

       On appeal, the mother claims she was not informed of her right to court-

appointed counsel for the termination proceedings or given notice or a copy of the

order changing the termination hearing from in-person to GoToMeeting.3

       When a person files a petition for a private termination of parental rights

under chapter 600A, the petitioner must serve notice on all necessary parties.

Iowa Code § 600A.6(1). The notice “may be served personally or constructively”

and must include “[a] statement that the person against whom a proceeding for

termination of parental rights is brought shall have the right to counsel pursuant to

section 600A.6A.” Id. § 600A.6(3). The right to counsel includes the right to court-

appointed counsel if the parent is indigent, and the petitioner, under some

circumstances, is responsible for the reasonable attorney fees of appointed

counsel. Id. §§ 600A.6A, .6B; see Crowell v. State Pub. Def., 845 N.W.2d 676,

689 (Iowa 2014).

       Neither the notice served on the mother with the petition nor the order

setting the termination hearing included the required information of the mother’s




       shall articulate in their objections the reasons constituting good
       cause for an in-person proceeding.
2 The father consented to the termination of his parental rights.
3 GoToMeeting is a videoconferencing program used by the Judicial Branch for

some court proceedings.
                                         4


right to counsel under section 600A.6A. There is no evidence in the record the

mother was informed of this important right at any time before the termination

hearing. It was improper to hold the termination hearing without proof in the record

the mother received notice of the information required by section 600A.6. See In

re M.S., No. 17-1174, 2018 WL 4627819, at *2–3 (Iowa Ct. App. Sept. 26, 2018)

(considering section 600A.6 notice requirements).

       We reverse the order terminating the mother’s parental rights. We remand

to the juvenile court to provide notice in compliance with section 600A.6, which

shall be served on the mother, and proof of service placed in the record prior to

any rehearing on the merits. On remand, if the mother requests the assistance of

counsel and the court determines she is indigent, counsel should be appointed for

her. See Iowa Code § 600A.6A.

       In addition, the mother did not receive required notice that the hearing would

be by videoconference. The parent must be served notice of “the time and place

of the hearing on termination of parental rights.” Iowa Code § 600A.6(3)(a). While

the court has the discretion to order proceedings under Iowa Code chapter 600A

be conducted by videoconference, no such order is found in the record. See

COVID-19 Impact on Court Services at ¶ 20. Necessarily then, notice of the

change was not properly served on the mother or accomplished via the Electronic

Data Management System. On remand, all notice requirements under section

600A.6 must be met.

       We reverse the juvenile court termination and remand for further

proceedings.

       REVERSED AND REMANDED.